Citation Nr: 1537691	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for right hand cold injury residuals.

2. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for left hand cold injury residuals.

3. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for right upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

4. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for left upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

5. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for left lower extremity peripheral neuropathy with onychomycosis.   

6. Entitlement to an effective date prior to October 15, 2002 for the grant of service connection for right lower extremity peripheral neuropathy with onychomycosis.   

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for diabetes mellitus. 

9. Entitlement to service connection for prostate cancer. 

10. Entitlement to a rating greater than 10 percent for right hand cold injury residuals. 

11. Entitlement to a rating greater than 10 percent for left hand cold injury residuals. 

12. Entitlement to a rating greater than 20 percent for right upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

13. Entitlement to a rating greater than 20 percent left upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

14. Entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for left lower extremity peripheral neuropathy with onychomycosis.   

15. Entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for right lower extremity peripheral neuropathy with onychomycosis.   

16. Entitlement to a rating greater than 10 percent for lagophthalmos, left eye (previously rated as postoperative ptosis residuals including keratosis 6034-6001). 

17. Entitlement to a rating greater than 50 percent for recurring folliculitis in occipital area with chronically deforming keloid scar. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1982, and in May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015 written statements, the Veteran requested to testify at a hearing before a Veterans Law Judge of the Board by videoconference.  The Veteran's request is timely.  See 38 C.F.R. § 20.1304 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




